
	

113 HR 776 RH: Security in Bonding Act of 2013
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 342
		113th CONGRESS
		2d Session
		H. R. 776
		[Report No. 113–462, Parts I and II]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Hanna (for himself and Mr. Graves of Missouri) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			May 21, 2014
			Additional sponsors: Ms. Meng, Mr. Luetkemeyer, Mr. Collins of New York, Ms. Michelle Lujan Grisham of New Mexico, and Mr. Griffin of Arkansas
		
		
			May 21, 2014
			Reported from the Committee on the Judiciary with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		
			May 21, 2014
			Reported from the Committee on Small Business with amendments; committed to the Committee of the Whole House on the State of the Union and
			 ordered to be printed
			Strike out all after the enacting clause and insert the part printed in boldface roman
		
		
			
		
		A BILL
		To amend title 31, United States Code, to revise requirements related to assets pledged by a
			 surety, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Security in Bonding Act of 2013.
		2.Surety bond requirementsChapter 93 of subtitle VI of title 31, United States Code, is amended—
			(1)by adding at the end the following:
				
					9310.Individual suretiesIf another applicable law or regulation permits the acceptance of a bond from a surety that is not
			 subject to sections 9305 and 9306 and is based on a pledge of assets by
			 the surety, the assets pledged by such surety shall—
						(1)consist of eligible obligations described under section 9303(a); and
						(2)be submitted to the official of the Government required to approve or accept the bond, who shall
			 deposit the assets with a depository described under section 9303(b).; and
			(2)in the table of contents for such chapter, by adding at the end the following:
				
					
						9310. Individual sureties..
			3.SBA surety bond guaranteeSection 411(c)(1) of the Small Business Investment Act of 1958 (15 U.S.C. 694b(c)(1)) is amended by
			 striking 70 and inserting 90.
		
	
		1.Short titleThis Act may be cited as the Security in Bonding Act of 2014.
		2.Surety bond requirementsChapter 93 of subtitle VI of title 31, United States Code, is amended—
			(1)by adding at the end the following:
				
					9310.Individual suretiesIf another applicable law or regulation permits the acceptance of a bond from a surety that is not
			 subject to sections 9305 and 9306 and is based on a pledge of assets by
			 the surety, the assets pledged by such surety shall—
						(1)consist of eligible obligations described under section 9303(a); and
						(2)be submitted to the official of the Government required to approve or accept the bond, who shall
			 deposit the assets with a depository described under section 9303(b).; and
			(2)in the table of contents for such chapter, by adding at the end the following:
				
					
						9310. Individual sureties..
			3.SBA surety bond guaranteeSection 411(c)(1) of the Small Business Investment Act of 1958 (15 U.S.C. 694b(c)(1)) is amended by
			 striking 70 and inserting 90.
		4.GAO Study
			(a)StudyThe Comptroller General of the United States shall carry out a study on the following:
				(1)All instances during the 10-year period prior to the date of enactment of the Act in which a surety
			 bond proposed or issued by a surety in connection with a Federal project
			 was—
					(A)rejected by a Federal contracting officer; or
					(B)accepted by a Federal contracting officer, but was later found to have been backed by insufficient
			 collateral or to be otherwise deficient or with respect to which the
			 surety did not perform.
					(2)The consequences to the Federal Government, subcontractors, and suppliers of the instances
			 described under paragraph (1).
				(3)The percentages of all Federal contracts that were awarded to new startup businesses (including new
			 startup businesses that are small disadvantaged businesses or
			 disadvantaged business enterprises), small disadvantaged businesses, and
			 disadvantaged business enterprises as prime contractors in the 2-year
			 period prior to and the 2-year period following the date of enactment of
			 this Act, and an assessment of the impact of this Act and the amendments
			 made by this Act upon such percentages.
				(b)ReportNot later than the end of the 3-year period beginning on the date of the enactment of this Act, the
			 Comptroller General shall issue a report to the Committee on the Judiciary
			 of the House of Representatives and the Committee on Homeland Security and
			 Government Affairs of the Senate containing all findings and
			 determinations made in carrying out the study required under subsection
			 (a).
			(c) DefinitionsFor purposes of this section:
				(1)Disadvantaged business enterpriseThe term disadvantaged business enterprise has the meaning given that term under section 26.5 of title 49, Code of Federal Regulations.
				(2)New startup businessThe term new startup business means a business that was formed in the 2-year period ending on the date on which the business
			 bids on a Federal contract that requires giving a surety bond.
				(3)Small disadvantaged businessThe term small disadvantaged business has the meaning given that term under section 124.1002(b) of title 13, Code of Federal
			 Regulations.
				
	
		1.Short titleThis Act may be cited as the Security in Bonding Act of 2014.
		2.SBA surety bond guaranteeSection 411(c)(1) of the Small Business Investment Act of 1958 (15 U.S.C. 694b(c)(1)) is amended by
			 striking 70 and inserting 90.
		
	Amend the title so as to read: A bill to amend the Small Business Investment Act of 1958 to increase the amount of a surety bond
			 guarantee..
		May 21, 2014
		Reported from the Committee on the Judiciary with an amendment
		May 21, 2014
		Reported from the Committee on Small Business with amendments; committed to the Committee of the Whole House on the State of the Union and
			 ordered to be printed
